Citation Nr: 9914086	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
residuals of a stress fracture of the pelvis.  

3.  Entitlement to service connection for irritable behavior, 
memory loss, and depression as due to an undiagnosed illness.  

4.  Entitlement to service connection for a sleep disorder as 
due to an undiagnosed illness.  

5.  Entitlement to service connection for stiffness of the 
joints as due to an undiagnosed illness.  

6.  Entitlement to service connection for hair loss as due to 
an undiagnosed illness.  

7.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.  

8.  Entitlement to service connection for skin rash as due to 
an undiagnosed illness.  

9.  Entitlement to service connection for a sinus condition 
as due to an undiagnosed illness.  

10.  Entitlement to service connection for breathing problems 
as due to an undiagnosed illness.  

11.  Entitlement to service connection for headaches as due 
to an undiagnosed illness.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1988 to June 1992, 
including in the Southwest Asia theater of operations during 
the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In November 1997 the veteran submitted a statement regarding 
his claims for service connection for disabilities due to 
undiagnosed illness.  This is referred to the RO for any 
appropriate action.  


REMAND

An April 1996 rating decision denied service connection for 
multiple disabilities, numbered 3 through 11 on the first 
page of this decision, as due to an undiagnosed illness.  In 
April 1997 the appellant submitted a notice of disagreement 
with the denial of service connection for these disabilities.  
In June 1997 a statement of the case was issued.  The record 
does not appear to contain a timely substantive appeal with 
respect to the April 1996 denial.  In November 1997 the 
veteran submitted a statement regarding his claims for 
service connection for disabilities due to undiagnosed 
illness.  The issue of whether a timely substantive appeal 
has been filed is inextricably intertwined with the issues of 
service connection for disabilities as due to an undiagnosed 
illness as denied in the April 1996 rating decision.  

In August 1997 the Board remanded the two issues regarding 
increased ratings for additional development.  While 
additional treatment records were requested and obtained and 
the veteran was afforded a VA orthopedic examination in 
February 1998, the examination report does not reflect that 
range of motion of the low back in all planes of excursion 
was reported.  Further, the examination report does not 
include an opinion with respect to whether there is any 
disability of the right hip, including arthritis, that is 
related to service or to service-connected disability.  

Although the examination report does reflect an opinion with 
respect to whether degenerative disc disease of the low back 
is related to inservice injury, the record does not appear to 
indicate that adjudication has been accomplished to determine 
whether service connection for degenerative disc disease is 
warranted.  In this regard, the Board observes that 
subsequent supplemental statements of the case refer to 
evaluation of degenerative disc disease, but the record does 
not appear to 

contain a rating decision, and the rating criteria for 
degenerative disc disease have not been provided to the 
veteran, nor does the record appear to reflect that the 
veteran's low back disability has been evaluated under 38 
C.F.R. part 4, Diagnostic Code 5293 (1998).  Further, the 
record does not appear to indicate that adjudication of the 
issue of entitlement to service connection for a right hip 
disability, to include on a presumptive basis, has been 
accomplished as requested in the August 1997 Board remand.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should arrange for a VA 
orthopedic examination by a board 
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected chronic low 
back pain and residuals of a fracture of 
the right pelvis, as well as the nature 
and etiology of any degenerative disc 
disease or degenerative joint disease of 
the low back, and right hip arthritis, 
found to be present.  All indicated 
studies should be performed, including 
X-rays and range of motion studies in all 
planes of excursion.  All findings should 
be reported in detail.  The claims file 
must be made available to the examiner 
prior to the examination.  The examiner 
should identify all symptoms that are 
related to the veteran's service-
connected low back and pelvic 
disabilities, including setting forth in 
degrees of excursion any limitation of 
motion of any affected joint.  The 
examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's service-
connected low back and pelvic 
disabilities could significantly limit 
the functional ability of any affected 
joint during flare-ups, or when the joint 
is used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected low 
back or pelvic disabilities, any affected 
joint exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion it 
should be so stated.  The examiner is 
also requested to provide an opinion as 
to whether it is at least as likely as 
not that any low back disc or 
degenerative joint disease, or right hip 
disability, including arthritis, found to 
be present, is related to complaints and 
findings noted in service, or was caused 
or chronically worsened by service-
connected disability.  The examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
that any identified arthritis of the 
right hip was present within one year of 
discharge from service in June 1992.  A 
complete rationale should be given for 
all opinions and conclusions.  

2.  Upon completion of the requested 
examination, the RO should review the 
report.  If the report does not contain 
all requested information, it should be 
returned as inadequate.  

3.  The RO should adjudicate the raised 
issue of entitlement to service 
connection for a right hip disability, to 
include on a presumptive basis, as well 
as secondary to service-connected 
disability.  


4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues of entitlement to 
increased ratings for chronic low back 
pain and residuals of a stress fracture 
of the pelvis, taking into consideration 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
where applicable.  

5.  The RO should adjudicate the 
intertwined issue of whether the 
appellant has submitted a timely 
substantive appeal of the April 1996 
decision which denied service connection 
for multiple disabilities, set forth on 
the first page of this decision at 
numbers 3 through 11, as due to an 
undiagnosed illness.  If the decision is 
adverse to the veteran, she should be 
notified of the decision and of her 
appellate rights.  If a notice of 
disagreement is received, and a 
substantive appeal following the issuance 
of a statement of the case, the appeal 
should be returned to the Board.  

6.  If the decision regarding timeliness 
of a substantive appeal is not adverse to 
the veteran, any additional indicated 
development should be undertaken.  A 
supplemental statement of the case 
addressing the issues of service 
connection for disabilities due to 
undiagnosed illness should be issued to 
the veteran, and she should be afforded 
the appropriate opportunity to respond.  

7.  With respect to the increased rating 
issues, the veteran should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until she is otherwise 
notified.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



